DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest A system for performing in vitro testing of bioabsorbable medical devices, comprising: a mixing reactor bath vessel for containing a bioabsorbable specimen and an aqueous bath, the bath vessel having an inlet and an outlet and a mixer; a thermocouple inserted into the bath vessel for measuring the temperature of the bath; a burette inserted into the bath vessel for delivering a flow of a base titrating solution; a circulation pump having an inlet and an outlet for cooling a first bath stream; a first pipe conduit for connecting the bath vessel outlet to an inlet of a circulation pump; a cooler having an inlet and an outlet for cooling the first bath stream; a second pipe conduit for connecting the outlet of the pump to the inlet of the cooler; a pH probe; a measuring vessel for holding the pH probe and receiving the cooled first bath stream, the vessel having an inlet and an outlet; a third pipe conduit for connecting the outlet of the cooler to the inlet of the measuring vessel; a fourth pipe conduit for connecting the outlet of the measuring vessel to the inlet of the bath vessel; wherein the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 21267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798